Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 10/07/2021 have been entered and considered, Claims 1, 6, 9-10 are amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 10/07/2021 have been fully considered but are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.

Claim Objections 
Claim 6 is objected to because of the following informalities: the claim recites “a second arch adjustment points disposed at center points of the buccal archline and the lingual archline,” which is “a . . . points disposed at center points” (emphasis added).  It is not clear whether the second arch adjustment point is one point or multiple points. Appropriate correction is required.   For the purposes of art rejection, the Examiner is reading the limitation to mean “a . . . point disposed at one of center points . . . .”

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolskiy et al (US20150056576) in view of Durbin et al (US20090133260) further in view of Tank et al (US20050148852).

Regarding Claim 1, Nikolskiy teaches or suggests A method for analyzing a 3D oral model (Nikolskiy ¶ 8.), the method comprising: 
displaying a 3D oral model as an oral image (
“According to a first aspect of the systems and methods described herein, there is provided a computer-implemented method of designing a dental restoration for a patient, wherein the method includes providing a virtual three dimensional representation of at least a portion of the patient's dentition that includes at least one preparation tooth; identifying a preparation margin on the virtual three dimensional representation; placing an arch form of a virtual tooth library in alignment with the virtual three dimensional representation; and proposing an initial restoration design based upon a tooth design obtained from the virtual tooth library. In some examples of the first aspect, the method of designing a dental restoration further includes modifying the initial restoration design to obtain a final restoration design. In still other examples of the first 
The virtual three dimensional representation is mapped to the displayed “3D oral model.”  

    PNG
    media_image1.png
    322
    907
    media_image1.png
    Greyscale

Nikolskiy Fig. 6C.
“FIGS. 6A, 6B and 6C are representations of a virtual three dimensional model of a patient's dentition and an illustration of an embodiment of an offset surface component.”  Nikolskiy ¶ 15.); 
displaying a reference index together with the oral image (

    PNG
    media_image2.png
    287
    493
    media_image2.png
    Greyscale
 Nikolskiy Fig. 13B.

“In one embodiment, an arc is defined by computing the location of the identified features on the patient's scanned model. An arc fitting process may be used to fit an arc to detected features, such as the cusps of teeth. FIG. 13B illustrates a buccal arc 1310 that has been automatically calculated from buccally located cusps 1301 that were automatically identified on the teeth of a patient's scanned model by a computer-implemented process. Arcs may be calculated and fitted on the scanned model of the preparation tooth (shown) and, optionally, the scanned model of the opposing dentition. FIG. 13B further illustrates placement of a lingual arc 1311 that has been calculated from lingually located cusps 1302 identified on the patient's scanned model, and fitted to the lingual cusps. Buccal 1310 and lingual 1311 arcs may provide information relating to the general shape of the patient's anatomy which may be used to automatically register the library arch to the scanned model, providing a dental restoration design proposal 
For example, the Buccal 1310 and/or lingual 1311 arc, and/or cusps 1301 and 1302 may be mapped to a “reference index.”); 
setting the reference index in the oral image (Nikolskiy Fig. 6C, 13B.); 
acquiring oral information by analyzing the oral image on the basis of the set reference index (
“Buccal 1310 and lingual 1311 arcs may provide information relating to the general shape of the patient's anatomy which may be used to automatically register the library arch to the scanned model, providing a dental restoration design proposal that more closely approximates the natural shape and orientation of the tooth being replaced.”  Nikolskiy ¶ 82.
For example, the “oral information” may be mapped to the “natural shape and orientation of the tooth being replaced”); and 
designing a virtual prosthesis on the basis of the oral information (
“Buccal 1310 and lingual 1311 arcs may provide information relating to the general shape of the patient's anatomy which may be used to automatically register the library arch to the scanned model, providing a dental restoration design proposal that more closely approximates the natural shape and orientation of the tooth being replaced.”  Nikolskiy ¶ 82.
The dental restoration design may be mapped to the “virtual prosthesis.” 
“Using software, a restoration can be designed to restore the tooth to its appropriate form and function. This data on this restoration is stored in a file and is sent to a milling machine. The restoration can then be milled out of a solid ceramic, glass, glass-ceramic, or composite block. Milling times may vary from as little as a few minutes to thirty minutes or more depending on the complexity of the restoration and the version of the milling unit.”  Nikolskiy ¶ 5), 
wherein the reference index includes at least one of a lingual archline, a buccal archline, a main archline, a mesial boundary, a distal boundary (
“In one embodiment, an arc is defined by computing the location of the identified features on the patient's scanned model. An arc fitting process may be used to fit an arc to detected features, such as the cusps of teeth. FIG. 13B illustrates a buccal arc 1310 that has been automatically calculated from buccally located cusps 1301 that were automatically identified on the teeth of a patient's scanned model by a computer-implemented process. Arcs may be calculated and fitted on the scanned model of the preparation tooth (shown) and, optionally, the scanned model of the opposing dentition. FIG. 13B further illustrates placement of a lingual arc 1311 that has been calculated from lingually located cusps 1302 identified on the patient's scanned model, and fitted to the lingual cusps. Buccal 1310 and lingual 1311 arcs may provide information relating to the general shape of the patient's anatomy which may be used to automatically register the library arch to the scanned model, providing a dental restoration design proposal that more closely approximates the natural shape and orientation of the tooth being replaced.”  Nikolskiy ¶ 82.
For example, the Buccal 1310 and/or lingual 1311 arc may be mapped to a “reference index.”), 
wherein the reference index is set to a first archline, a second archline and a third archline that are designed by statistically reflecting shapes of archlines of people, (Nikolskiy, [0082], In one embodiment, an arc is defined by computing the location of the identified features on the patient's scanned model. An arc fitting process may be used to fit an arc to detected features, such as the cusps of teeth. FIG. 13B illustrates a buccal arc 1310 that has been automatically calculated from buccally located cusps 1301 that were automatically identified on the teeth of a patient's scanned model by a computer-implemented process. Arcs may be calculated and fitted on the scanned model of the preparation tooth (shown) and, optionally, the scanned model of the opposing dentition. FIG. 13B further illustrates placement of a lingual arc 1311 that has been calculated from lingually located cusps 1302 identified on the patient's scanned model, and fitted to the lingual cusps. Buccal 1310 and lingual 1311 arcs may provide information relating to the general shape of the patient's anatomy which may be used to automatically register the library arch to the scanned model, providing a dental restoration design proposal that more closely approximates the natural shape and orientation of the tooth being replaced.).

Nikolskiy fails to explicitly teach, however, Durbin teaches standard first archline (Durbin, abstract, the invention describes methods to fabricate a restorative
prosthesis. The system includes a scanner to intra orally capture color and translucency information along with a three-dimensional (3D) shape of the dentition being reconstructed. The system also includes a computer aided design (CAD) module to receive the color and translucency information and the 3D shape to render a color The system provides the capability for 3D shape, color and translucency characteristics of the final prosthesis to be measured and quantitatively compared to the prescribed requirements. 
[0015] FIG. 1A shows an exemplary dental imaging system 100 to capture, review and approve the necessary 3D information required to fabricate a high-quality color-matched restorative prosthesis.
[0016] The data generated by the 3D intra-oral scanner 102 is provided to a 3D image and dental modeling engine module 302 that receives the color and translucency information from a restorative material physical attributes library 322 and renders the 3D shape of the dentition of be restored based upon data from the tooth morphology library 130 or alternately from a 3D scan of the patient's dentition before the tooth preparation, to give an accurate color representation of the candidate prosthesis and adjacent dentition.
[0017] The tooth morphology library 130 is a digital database comprised of 3D models of individual teeth that collectively cover the general morphology of human teeth, from first molar to central incisor. The tooth morphology library 130 can be customized by the user by adding tooth shapes to the library or by altering the default shape of a particular tooth type.

Nikolskiy and Durbin are analogous art, because they both teach methods of creating dental prosthesis based on 3D models of human teeth. Durbin further teaches method of using a standard teeth shapes as a base for further customizing into individual teeth models. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the dental prosthesis creating method (taught in Nikolskiy), to further use a standard teeth model as base (taught in Durbin), so as to provide a GUI for user to adding tooth shapes to the library or by altering the default shape of a particular tooth type (Durbin, [0017]).

The combination of Nikolskiy and Durbin further teaches the setting of the reference index in the oral image includes: 
providing a manual interface that moves a shape and a position of the oral image (

    PNG
    media_image3.png
    783
    813
    media_image3.png
    Greyscale

	Nikolskiy explains “The restoration 1601, as proposed, may or may not require further modification. If it does, it is preferable to make large changes first and then finish using an automated contact editing feature (described below) last to make final adjustments. In an embodiment, the dental restoration design program includes several programming tools (e.g., a free form tool, a smoothing tool, an add tool, a remove tool, and a move/rotate/scale tool) for making these large changes.”

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nikolskiy’s teaching on the free form tool and the move/rotate/scale tool and Nikolskiy’s teaching on various oral models.  The suggestion/motivation would have been in order to for better viewing and/or for correction. ); and 
providing a manual interface that moves a shape and a position of the reference index (
Nikolskiy discloses the use of Free Form and other tools to modify the buccal and lingual contours that have been mapped to the reference index, stating “Next, the user may review the buccal and lingual contours. Changes can be made with the Free Form or other tools. Cusp placement can be checked with the visibility of the opposing jaw turned on and adjustments can be made with the Free Form or other tools.”  Nikolskiy ¶ 100.), 
the acquiring of oral information includes acquiring a prosthesis design parameter by analyzing the oral image aligned in accordance with the manual interface on the basis of the reference index (
The restoration 1601 of Fig. 16 is the prosthesis design, and its position, orientation, shape, and size are examples of the prosthesis design parameter. 
Nikolskiy ¶ 100 disclosing updating the buccal and lingual contours, which determines the natural shape and orientation of the tooth being replaced (Nikolskiy ¶ 82).  Therefore, the oral image containing the restoration tooth is aligned in accordance with the buccal and lingual contours modified based on the manual interface.), and 
The virtual prosthesis is designed on the basis of the prosthesis design parameter (
“Buccal 1310 and lingual 1311 arcs may provide information relating to the general shape of the patient's anatomy which may be used to automatically register the library arch to the scanned model, providing a dental restoration design proposal that more closely approximates the natural shape and orientation of the tooth being replaced.”  Nikolskiy ¶ 82. ). 
The claim recites a “3D oral model” and “oral image,” the Examiner believes that Figs. 6C and 13B are sufficient, because teeth images belong to a subset of oral images.  If an oral model is required to have other structures within an oral cavity, the Examiner takes an Official Notice that it would have been well-known in the art that a 3D model of structures within an oral cavity may be created.  The benefits of combining this well-known knowledge would have been that the visual representation may be more pleasing and provide more context about a patient to a user. 

The combination of Nikolskiy and Durbin fails to explicitly teach, however, Tank teaches the displaying a reference index together with the oral image includes:
extracting the shape of a set of teeth from the oral image, and
automatically selecting and displaying one of the first to the third standard archlines, wherein the selected standard archline is the most similar to the shape of the set of teeth extracted from the oral image (Tank, abstract, [0011], the invention describes a method for automatically producing result images for an examination object using section image data. In this case, a target structure is first of all ascertained in the section image data on the basis of a diagnostic questionnaire, and the target structure is taken as a basis for selecting an anatomical norm model whose geometry can be varied using model parameters. The norm model is automatically adapted to the target structure. The section image data are then segmented on the basis of the adapted norm model, with anatomical structures of the examination object which are relevant to the diagnostic questionnaire being separated by selecting all of the pixels within the section image data which are situated within a contour of the adapted norm model and/or at least one model part in line with the relevant structures or have a maximum discrepancy therefrom by a particular value. The relevant structures are then visually displayed separately and/or are stored for later visual display.
[0071] A typical sequence for an inventive method for producing result images of an examination object is shown in FIG. 2.
[0072] First, target structures Z within the section image data D are ascertained in a first method step I on the basis of a prescribed diagnostic questionnaire. This is preferably done fully automatically.
[0073] In a step II, a norm model M is then selected in line with the target structure Z. In this regard, the image computer 10 has a memory 12 containing a wide variety of norm models for different possible anatomical structures. These are normally models which comprise a plurality of model parts.
[0075] The appropriate model M is selected using a selection unit 14, and a target structure is ascertained using a target-structure ascertainment unit 17.
[0076] Next, in a method step III, the model is individualized using an "elastic registration method". Other individualization methods are also possible in principle, 
Nikolskiy, Durbin and Tank are analogous art, because they all teach methods of creating anatomical structure based on images. The combination of Nikolskiy and Durbin further teaches methods of creating dental prosthesis based on 3D models of human teeth by using stored standard teeth shapes. Tank further teaches method of automatically selecting and matching standard model to obtained anatomical structure. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the dental prosthesis creating method by using a standard teeth model as base (taught in Nikolskiy and Durbin), to further automate the selecting/matching standard model to obtained anatomical model (taught in Tank), so as to allow diagnoses to be produced significantly more easily, more quickly and more safely (Tank, [0009]).

Regarding Claim 2, The combination of Nikolskiy, Durbin and Tank further teaches or suggests The method of claim 1, further comprising 
matching a matching relationship of an upper jaw oral model and a lower jaw oral model (Nikolskiy discloses the matching relationship between two jaws, stating “The bite scan should be registered to the scans of the preparation jaw 301 and opposing jaw 302 and be overlapping, as shown in FIG. 3. If so, the model is in proper form and is suitable to be used to design a restoration to be used on the preparation tooth as seen in FIG. 3 at 304.”  Nikolskiy ¶ 40.

    PNG
    media_image4.png
    343
    540
    media_image4.png
    Greyscale
), 
wherein when the reference index is set in one of the upper jaw oral model and the lower jaw oral model (Nikolskiy discloses the use of Free Form and other tools to modify the buccal and lingual contours that have been mapped to the reference index, stating “Next, the user may review the buccal and lingual contours. Changes can be made with the Free Form or other tools. Cusp placement can be checked with the visibility of the opposing jaw turned on and adjustments can be made with the Free Form or other tools.”  Nikolskiy ¶ 100.
Figs. 6C and 13B, showing the teeth model(s) that are either associated with the upper jaw or the lower jaw.), 
the reference index is set in the other one oral model on the basis of the matching relationship (
Nikolskiy disclosing finding cusps for both jaws, stating “One method for computer implemented detection of cusps of teeth comprises an algorithm for locating 

    PNG
    media_image5.png
    589
    607
    media_image5.png
    Greyscale

Nikolskiy discloses estimating buccal arc or lingual arc based on detected cusps, stating “In one embodiment, an arc is defined by computing the location of the identified features on the patient's scanned model. An arc fitting process may be used to fit an arc to detected features, such as the cusps of teeth. FIG. 13B illustrates a buccal arc 1310 that has been automatically calculated from buccally located cusps 1301 that were automatically identified on the teeth of a patient's scanned model by a computer-implemented process. Arcs may be calculated and fitted on the scanned model of the preparation tooth (shown) and, optionally, the scanned model of the opposing dentition. FIG. 13B further illustrates placement of a lingual arc 1311 that has been calculated from lingually located cusps 1302 identified on the patient's scanned model, and fitted to the lingual cusps.”  Nikolskiy ¶ 82. 
Fig. 13B only provided an example for one jaw.  However, the Examiner would like to conduct an obviousness analysis. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nikolskiy’s teaching on finding cusps for both jaws and Nikolskiy’s teaching on estimating buccal and lingual arches.  The suggestion/motivation would have been in order to provide more contextual information for the patient and the dentist.).  

Regarding Claim 3, The combination of Nikolskiy, Durbin and Tank further teaches or suggests The method of claim 1, 
wherein the displaying of a reference index together with the oral image includes (
    PNG
    media_image2.png
    287
    493
    media_image2.png
    Greyscale
 Nikolskiy Fig. 13B.  Images like Figs. 6C and 13B have a view point fixed as a top view point or a bottom view point.
“FIGS. 6A, 6B and 6C are representations of a virtual three dimensional model of a patient's dentition and an illustration of an embodiment of an offset surface component.”  Nikolskiy ¶ 15.  After rendering, the virtual three dimensional model becomes a 2D oral image.):
displaying an archline together with a first oral image showing a cusp surface of a tooth in the 3D oral model (Nikolskiy Fig. 13B); and 
displaying a side archline together with a second oral image showing an opposite surface of a tooth in the 3D oral model (
    PNG
    media_image6.png
    405
    339
    media_image6.png
    Greyscale
 Nikolskiy Fig. 13E, G.).  

Regarding Claim 4, The combination of Nikolskiy, Durbin and Tank further teaches or suggests The method of claim 3, wherein the side archine is matched to the archline aligned with the first oral image
(
    PNG
    media_image6.png
    405
    339
    media_image6.png
    Greyscale

    PNG
    media_image2.png
    287
    493
    media_image2.png
    Greyscale

The archline 1311 in Fig. 13B matches the archiline 1311 in Fig. 13G.).  

The method of claim 4, 
wherein the reference index includes at least one of a lingual archline, a buccal archline, a main archline, a mesial boundary, a distal boundary, or tooth center point ‘c’ (
“In one embodiment, an arc is defined by computing the location of the identified features on the patient's scanned model. An arc fitting process may be used to fit an arc to detected features, such as the cusps of teeth. FIG. 13B illustrates a buccal arc 1310 that has been automatically calculated from buccally located cusps 1301 that were automatically identified on the teeth of a patient's scanned model by a computer-implemented process. Arcs may be calculated and fitted on the scanned model of the preparation tooth (shown) and, optionally, the scanned model of the opposing dentition. FIG. 13B further illustrates placement of a lingual arc 1311 that has been calculated from lingually located cusps 1302 identified on the patient's scanned model, and fitted to the lingual cusps. Buccal 1310 and lingual 1311 arcs may provide information relating to the general shape of the patient's anatomy which may be used to automatically register the library arch to the scanned model, providing a dental restoration design proposal that more closely approximates the natural shape and orientation of the tooth being replaced.”  Nikolskiy ¶ 82.
For example, the Buccal 1310 and/or lingual 1311 arc may be mapped to a “reference index.”).

The method of claim 5, 
wherein the providing of a manual interface that moves a shape and a position of the reference index includes: 
adjusting a gap between buccal and lingual archlines with a first arch adjustment point disposed at a center point of the buccal archline (

    PNG
    media_image7.png
    328
    573
    media_image7.png
    Greyscale
, showing cusp points (1301 and 1302) and buccal arc 1310 and lingual arc 1311 (Nikolskiy ¶ 82). 
Nikolskiy also discloses buccal arc 1310 and lingual arc 1311 are based on cusp points, stating “In one embodiment, an arc is defined by computing the location of the identified features on the patient's scanned model. An arc fitting process may be used to fit an arc to detected features, such as the cusps of teeth. FIG. 13B illustrates a buccal arc 1310 that has been automatically calculated from buccally located cusps 1301 that were automatically identified on the teeth of a patient's scanned model by a computer-implemented process. Arcs may be calculated and fitted on the scanned FIG. 13B further illustrates placement of a lingual arc 1311 that has been calculated from lingually located cusps 1302 identified on the patient's scanned model, and fitted to the lingual cusps.”  Nikolskiy ¶ 82.
Therefore, when cusp points are adjusted, the gap between buccal and lingual archlines may change. 
	Nikolskiy discloses that one can modify the position of the cusp points, stating “Cusp placement can be checked with the visibility of the opposing jaw turned on and adjustments can be made with the Free Form or other tools.”  Nikolskiy ¶ 100.
	One can adjust any cusp points, which include those at a center point of the buccal archline.); 
adjusting a curvature of an archline with a second arch adjustment point disposed at center points of the buccal archline and the lingual archline (
Therefore, when cusp points are adjusted, the curvatures of the buccal and lingual archlines may change.  One can adjust any cusp points, which include those at a center point of the buccal and lingual archline. ); and 
adjusting a length or a curvature of the buccal archline or the lingual archline with a third arch adjustment point and a fourth arch adjustment point disposed at ends of the buccal archline and the lingual archline  (
Therefore, when cusp points at the ends of the buccal and lingual archlines are adjusted, the length or curvature of the buccal and lingual archlines may change.  Fig. 13C clearly shows that cusp points may be placed at the ends of the buccal and lingual archlines.).  

Regarding Claim 7, The combination of Nikolskiy, Durbin and Tank further teaches or suggests The method of claim 5, wherein the providing of a manual interface that moves a shape and a position of the reference index includes: 
moving the boundaries connected with the tooth center point by moving the tooth center point (

    PNG
    media_image3.png
    783
    813
    media_image3.png
    Greyscale

	Nikolskiy explains “The restoration 1601, as proposed, may or may not require further modification. If it does, it is preferable to make large changes first and then finish using an automated contact editing feature (described below) last to make final In an embodiment, the dental restoration design program includes several programming tools (e.g., a free form tool, a smoothing tool, an add tool, a remove tool, and a move/rotate/scale tool) for making these large changes.”
Further, the Examiner conducts an obviousness analyses.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nikolskiy’s teaching on the free form tool and the move/rotate/scale tool and Nikolskiy’s teaching on various oral models.  The suggestion/motivation would have been in order to for better viewing and/or for correction.
When a tooth’s center is moved, the tooth is moved and so are its boundaries.); 
moving a tooth boundary including the mesial boundary and the distal boundary (Id.); and 
adjusting an inclination of the tooth boundary (
	Nikolskiy explains “The restoration 1601, as proposed, may or may not require further modification. If it does, it is preferable to make large changes first and then finish using an automated contact editing feature (described below) last to make final adjustments. In an embodiment, the dental restoration design program includes several programming tools (e.g., a free form tool, a smoothing tool, an add tool, a remove tool, and a move/rotate/scale tool) for making these large changes.”  Rotation changes inclination.
If inclination requires “a deviation from the true vertical or horizontal,” the Examiner takes an Official Notice that it would have been well-known in the art that a rotation tool may effect “a deviation from the true vertical or horizontal,” the benefits of ).  

Regarding Claim 8, The combination of Nikolskiy, Durbin and Tank further teaches or suggests The method of claim 7, 
wherein the acquiring of oral information includes acquiring one or more items of information of a mesial region, a distal region, a size in one direction (distal and mesial direction) of a corresponding tooth, or disposition directions of a distal surface and a mesial surface of the tooth by analyzing a tooth image on the basis of the tooth boundary (
“Buccal 1310 and lingual 1311 arcs may provide information relating to the general shape of the patient's anatomy which may be used to automatically register the library arch to the scanned model, providing a dental restoration design proposal that more closely approximates the natural shape and orientation of the tooth being replaced.”  Nikolskiy ¶ 82.
For example, the “oral information” may be mapped to the “natural shape and orientation of the tooth being replaced.”  The shape and orientation of a tooth includes information of a mesial region, a distal region, and other tooth boundaries.
Nikolskiy ¶¶  65, 69, 70, 103, and 104, providing more details on mesial regions and distal regions.).  

Regarding Claim 9, The combination of Nikolskiy, Durbin and Tank further teaches and suggests The method of claim 8, wherein the acquiring of oral information includes acquiring at least one or more items of information on a buccal region, a lingual region, a size in another direction (buccal and lingual direction) of the corresponding tooth, or a disposition direction of a buccal surface and a lingual surface 
by finding out highest coordinates in each of the buccal direction and the lingual direction in an individual tooth region set through the boundary (
Nikolskiy discloses finding peaks based on cusps, stating “One method for computer implemented detection of cusps of teeth comprises an algorithm for locating peaks by computing curvature maxima within the scanned model. In this method, occlusal curves and occlusal surfaces 1306 of the teeth may be identified by the detected cusps 1301 and 1302. In an alternate embodiment, an algorithm may be used for a computer implemented method of detecting cusps that calculates the height of a peak that is in the occlusal 1306 direction of a tooth. For the convenience of a user, computer detected cusps may be identified and marked as points 1301 and 1302 as seen on the representation of a scanned model 1300 of a patient's upper jaw 1307, and a scanned model of a patient's lower jaw 1308 having the preparation tooth 1309.”  Nikolskiy ¶ 78. 
Peaks appear on a buccal region and/or lingual region. 
Alternatively, 

    PNG
    media_image2.png
    287
    493
    media_image2.png
    Greyscale
, showing the beginning and ending of the buccal and lingual arcs.  The beginning and ending of the arcs may correspond to the highest coordinates.).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nikolskiy et al in view of Durbin et al, Tank further in view of Shirasaka et al (US20130070984).

Regarding Claim 10, The combination of Nikolskiy, Durbin and Tank further teaches and suggests The method of claim 5, wherein the setting of the reference index in the oral image includes: 
disposing the oral image between the buccal archline and the lingual archline (Nikolskiy Figs. 6C and 13B); 

The combination of Nikolskiy, Durbin and Tank fails to explicitly teach, however, Shirasaka teaches removing an oral image except for the buccal archline and the lingual archline (This is a dangling limitation.  Other limitations do not reference it. The 
Shirasaka, abstract, the invention describes an image diagnosis support apparatus, an image diagnosis method and an image diagnosis program for generating a three-dimensional medical image in which the structures to be separated are separated by the boundary surface and, if necessary, by the cutting surface is generated, and displayed.
[0177] The spoon-type tools 133, 134 are tools for displaying a desired anatomical structure in such a manner that the anatomical structure is separated by being scooped by a curved surface specified by the spoon-type tool 133. An operation of the spoon-type tools 133, 134 in the three-dimensional medical image can specify a surface that curves out toward one side of the surface like a spoon. As illustrated in FIG. 15, a curved surface 133A is specified as a specified position in such a manner that the curved surface 133A scoops an abnormal region 56 of the large intestine 53. The setting means 14 extracts, as a structure to be cut, the abnormal region 56 present in a predetermined range from the specified curved surface 133A on the concave side of the
specified curved surface 133A. Here, it is assumed that a region in a contour 561 has been automatically extracted as the abnormal region 56 in advance. Further, as the separation condition table 171, illustrated in FIG. 10, shows, a movement direction of the abnormal region is set in the direction of an arrow in FIG. 15, and a movement distance d56 is set.
); and 
Nikolskiy, Durbin, Tank and Shirasaka are analogous art, because they all teach methods of creating anatomical structure based on images. The combination of Nikolskiy, Durbin and Tank further teaches methods of creating dental prosthesis based on 3D models of human teeth by using stored standard teeth shapes. Shirasaka further teaches method of extracting the target region contour and separating it from the original image. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the dental prosthesis creating method by using a standard teeth model as base (taught in Nikolskiy, Durbin and Tank), to further separate the target region from the original image (taught in Shirasaka), so as to present the target structure in a simple and more straightforward way by removing the background noise.

The combination of Nikolskiy, Durbin, Tank and Shirasaka further teaches setting the mesial boundary and the distal boundary of an individual tooth region to be restored by moving the tooth center point (
Nikolskiy explains “The restoration 1601, as proposed, may or may not require further modification. If it does, it is preferable to make large changes first and then finish using an automated contact editing feature (described below) last to make final adjustments. In an embodiment, the dental restoration design program includes several programming tools (e.g., a free form tool, a smoothing tool, an add tool, a remove tool, and a move/rotate/scale tool) for making these large changes.”
	Further, the Examiner conducts an obviousness analyses.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nikolskiy’s teaching on the free form tool and the move/rotate/scale tool and Nikolskiy’s teaching on any model of a tooth.  The suggestion/motivation would have been in order to place the tooth at the most optimal location and/or orientation.  When a tooth is rotated and/or moved, the corresponding mesial boundary and/or distal boundary are adjusted.
When the tooth center is rotated and/or moved, the corresponding tooth is rotated and/or moved.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Wu et al. (Wu) (US 8,591,225): 
    PNG
    media_image8.png
    513
    418
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    470
    553
    media_image9.png
    Greyscale



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.